Name: 2006/573/EC: Commission Decision of 18 August 2006 appointing members of the Scientific Committee for Occupational Exposure Limits to Chemical Agents for a new term of office
 Type: Decision
 Subject Matter: organisation of work and working conditions;  personnel management and staff remuneration;  EU institutions and European civil service;  chemistry
 Date Published: 2006-08-22; 2007-05-08

 22.8.2006 EN Official Journal of the European Union L 228/22 COMMISSION DECISION of 18 August 2006 appointing members of the Scientific Committee for Occupational Exposure Limits to Chemical Agents for a new term of office (2006/573/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Commission Decision 95/320/EC of 12 July 1995 setting up a Scientific Committee for Occupational Exposure Limits to Chemical Agents (1), hereinafter referred to as the Committee, and in particular Article 3 thereof, Having regard to the list of candidates submitted by the Member States, Whereas: (1) Article 3(1) of Decision 95/320/EC provides that the Committee shall be composed of not more than 21 members selected from among suitable candidates proposed by the Member States and reflecting the full range of scientific expertise which is necessary to fulfil the mandate of the Committee. (2) Article 3(2) of Decision 95/320/EC provides that the Commission shall appoint the members of the Committee, on the basis of their proven scientific expertise and experience, having regard to the need to ensure that the various specific areas are covered. (3) Article 3(4) of Decision 95/320/EC provides that the term of office of the members of the Committee shall be three years and that their appointment shall be renewable. After the expiry of the three-year period, members of the Committee remain in office until they are replaced or until their appointments are renewed. (4) The Commission Decision of 2 October 2002 appointed the members of the Scientific Committee for Occupational Exposure Limits to Chemical Agents for the third term of office from 1 April 2002 to 31 March 2005 (2). (5) It is therefore necessary to appoint the members of that Committee for a fourth term of office (from 1 July 2006 to 30 June 2009). (6) The Commission consulted the Member States, in accordance with Article 3(2) of Decision 95/320/EC, HAS DECIDED AS FOLLOWS: Sole Article The Commission appoints the following members of the Scientific Committee for Occupational Exposure Limits to Chemical Agents for the term of office from 1 July 2006 to 30 June 2009: Bertazzi, Prof. Pier Alberto Italy Bolt, Prof. Hermann Germany Dominique, Dr Lison Belgium FabiÃ ¡novÃ ¡, Dr EleonÃ ³ra Slovakia FoÃ , Prof. Vito Italy GonzÃ ¡lez, Dr Enrique Spain Greim, Prof. Helmut Germany Hartwig, Prof. Andrea Germany Hay, Prof. Alastair UK Hudak, Dr Aranka Hungary Johansson, Prof. Gunnar Sweden Levy, Prof. Leonard UK Masschelein, Prof. RaphaÃ «l Belgium Meldrum, Mrs Maureen UK Nielsen, Prof. Gunnar Denmark Nordman, Prof. Hendrik Finland Pospischil, Dr Erich Austria Pratt, Dr Iona Ireland Skowron, Dr Jolanta Poland Stuecker, Dr Isabelle France Woutersen, Dr Ruud A. the Netherlands Done at Brussels, 18 August 2006. For the Commission VladimÃ ­r Ã PIDLA Member of the Commission (1) OJ L 188, 9.8.1995, p. 14. Decision as amended by Decision 2006/275/EC (OJ L 101, 11.4.2006, p. 4). (2) OJ C 245, 11.10.2002, p. 5.